Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1 and 17 are allowable as amended below. The restriction requirement between Inventions I and II and Species 1-3, as set forth in the Office actions mailed on 2/22/21 and 5/28/21 respectively, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Invention II and Species 1 and 2 is withdrawn.  Claims 5-7 and 15-17, directed to non-elected inventions and species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 2-4, directed to a species which conflicts with the structure of claims 1 and 17 as amended below and are withdrawn from consideration because   require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan Jaech on 10/21/21.
The application has been amended as follows: 
Claim 1 is amended to read as follows:
1. An apparatus for loading cartridges into a firearms magazine, comprising: 
a loader body comprising a retainer configured for holding a firearms magazine; 
a first spring-loaded plunger coupled to the loader body, oriented for pushing one or more cartridges into the firearms magazine so as to depress a magazine spring thereof; 
a second plunger coupled to the loader body, oriented for inserting cartridges into the firearms magazine without further depressing the magazine spring while the first spring-loaded plunger is depressing the magazine spring, wherein the second plunger is coupled to a return mechanism;  
a reset mechanism that automatically resets the first spring-loaded plunger after the second plunger completes insertion of each cartridge into the magazine; 
¸ the motor driving the first and second plungers , the idler gear driving the idler gear is coupled to the second spring-loaded plunger by at least one link pivotably connected to the idler gear; and
wherein the cam and at the least one link are configured to operate with the idler gear such that the motion of the first and second plungers is synchronized.

Claims 2-4 are cancelled as they are directed to structure which conflicts with the structure of claim 1 as amended.

Claim 16 previously depended from claim 8 which is cancelled and is amended to depend from claim 1 and read as follows:
16. The apparatus of claim [[8]]1, wherein the return mechanism comprises a slider-crank driven by the motor, the slider-crank comprising the idler gear and the at least one link.

Claim 17 is amended to read as follows:
17. A method for loading a firearms magazine using a speed loader, comprising:
inserting an empty magazine into a retainer of the speed loader; 
loading cartridges into a hopper feeding into a loading chamber aligned with the magazine, causing a single cartridge to drop into the loading chamber; 
depressing a first spring-loaded plunger starting in a first initial position against a follower of the magazine until the first plunger is locked in a depressed position against an ejection spring of the magazine; 
pushing a second plunger starting in a second initial position against the single cartridge, causing the single cartridge to slide into the magazine without further depressing the ejection spring until the cartridge is in a loaded position; 

returning the second plunger to the second initial position, causing another cartridge to drop into the loading chamber; 
repeating the depressing, the pushing, the releasing and the returning until the magazine is filled with a desired number of cartridges not exceeding the magazine's capacity, wherein the depressing, the pushing, the releasing and the returning are driven by a motor coupled to the first and second plungers, the motor driving the first and second plungers , the idler gear drivingthe idler gear is coupled to the second plunger by at least one link pivotably connected to the idler gear; and
wherein the cam and at the least one link are configured to operate with the idler gear such that the motion of the first and second plungers is synchronized.

Reasons for Allowance
Claims 1, 5-7, 9-17 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, taken alone or in combination, neither discloses nor fairly teaches or suggests the recited limitations of the claimed invention including, but not limited to an apparatus for loading cartridges into firearm magazines having a loader body with a retainer for holding the firearm magazine, a first spring loaded plunger coupled to the body and oriented to push cartridges into the magazine by depressing the magazine spring, a second plunger coupled to the body and oriented to insert cartridges into the magazine without further depressing the magazine spring while the first plunger is depressing the magazine spring, the second plunger is coupled to a return mechanism, a reset mechanism which automatically resets the first plunger after the second plunger completes insertion of the cartridge and specifically, a motor coupled to the first and second plungers, the motor configured to drive the first and second plungers via an idler gear, the idler gear coupled to the first plunger via cam which is configured to rotate with the idler gear around a shaft and the idler gear is coupled to the second plunger by at least one link pivotably connected to the idler gear and the cam and at least one link are configured to operate with the idler gear such that the motion of the first and second plungers is synchronized.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK R MORGAN whose telephone number is (571)272-6352. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 5712726874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DERRICK R MORGAN/             Primary Examiner, Art Unit 3641